Citation Nr: 0500579	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to March 
1977, and from September 1990 to November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

Matters concerning the claims of entitlement to waiver of 
recovery of an overpayment of compensation benefits and 
entitlement to a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Prior to his death, the veteran had pursued claims for 
service connection for the following disorders:  1) fatigue, 
loss of energy, lack of zest due to undiagnosed illness; 2) a 
skin rash due to undiagnosed illness; 3) headaches and memory 
loss due to undiagnosed illness; 4) Hepatitis C; and 5) 
multiple myelomas.  

In an April 2001 action, the Board remanded these five issues 
to the RO for additional development.  

The veteran died in January 2002.  At the time of his death, 
the issues remanded by the Board were still pending.  The RO 
adjudicated the appellant's March 2002 claim for service 
connection for the cause of the veteran's death later in 
March 2002, denying the benefits sought.  The RO notified her 
of its decision in April 2002.  The RO did not consider a 
claim for accrued benefits.

Pursuant to VA law and regulation, a claim for dependency and 
indemnity compensation will also be considered a claim for 
accrued benefits. 38 U.S.C.A. § 5101(b)(1) (West 2002); 38 
C.F.R. § 3.152(b)(1) (2004).  Therefore, if a veteran has a 
claim pending at the time of his death, the RO has no 
discretion to ignore the claim when adjudicating a subsequent 
claim by a surviving spouse for dependency and indemnity 
compensation. Moreover, the Board emphasizes that one of the 
disabilities at issue in the pending claim, i.e., service 
connection for multiple myelomas, is central to the claim for 
service connection for the cause of the veteran's death.  
Claims that are so related to each other should not be 
subject to piecemeal decision-making or appellate litigation. 
See generally Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992). Accordingly, consideration 
of the appeal must be deferred so that the RO can adjudicate 
the issues of service connection for 1) fatigue, loss of 
energy, lack of zest due to undiagnosed illness; 2) a skin 
rash due to undiagnosed illness; 3) headaches and memory loss 
due to undiagnosed illness; 4) Hepatitis C; and 5) multiple 
myeloma, for purposes of accrued benefits.

The Board further notes that in December 2000, the veteran 
filed a Form 9 that can fairly be construed as a timely 
notice of disagreement in response to an August 2000 decision 
of the RO's Committee on Waivers and Compromises denying a 
waiver of recovery of an overpayment of compensation 
benefits, and the RO's denial of a total rating based on 
individual unemployability by a rating decision issued in 
September 2000.  The RO has not issued a statement of the 
case on these claims.  Where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board must remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, for purposes of 
accrued benefits, the RO must issue a statement of the case 
to the appellant for the issues of entitlement to a waiver of 
recovery of an overpayment of compensation benefits and for a 
total rating based on individual unemployability.

With respect to the claim for service connection for the 
cause of the veteran's death, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), was enacted in November 2000.  The 
VCAA eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Adequate notice 
in this case has not been provided with respect to the issues 
involving accrued benefits.  

In addition to the above, the Board notes that additional 
medical records, not currently associated with the record on 
appeal, may be pertinent to the proper adjudication of the 
appellant's claims.  Prior to his death, during hearing 
testimony before the Board in January 2001, the veteran 
alluded to recent VA medical treatment for some of the 
medical disorders at issue on appeal, and he indicated that 
he was considered disabled by the Social Security 
Administration (SSA).  It is not altogether clear whether VA 
has obtained all of his available medical records.  In light 
of the fact that additional development is needed to obtain 
all the medical records that SSA may have regarding the 
veteran's disabilities, the RO should endeavor on remand to 
contact the appellant and request that she provide a detailed 
account of the medical treatment provided in the post-service 
period, and, if indicated by her response, action should be 
taken to obtain any corresponding treatment records.  The 
requisition and consideration of all available medical 
records that are relevant to an issue on appeal is necessary 
for the adjudication of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the appellant and 
her representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims discussed above, 
and of what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

?	The RO should contact the SSA for 
the purpose of obtaining any 
records from that agency which 
pertain to an award of disability 
benefits to the veteran.  The RO 
should obtain copies of award 
letters/notices, 
administrative/appellate 
decisions, hearing transcripts, 
if applicable, and all medical 
records relied upon concerning 
claims/appeals filed by the 
veteran for SSA benefits.  The RO 
should proceed with all 
reasonable follow-up referrals 
that may be indicated by the 
inquiry.  All attempts to obtain 
records which are ultimately 
unsuccessful should be documented 
in the claims folders.

?	The RO should contact the 
appellant and request that she 
identify the approximate dates 
and places of all VA treatment 
provided to the veteran between 
approximately August 2000 and the 
time of his death.  All VA 
medical records identified by the 
appellant should be obtained 
pursuant to established 
procedure.  Should she identify 
any non-VA health care providers 
(other than the SSA medical 
evaluators), the RO should 
request her authorization to 
release any indicated private 
medical records.  Upon receipt of 
signed authorization(s) for such 
records, the RO should attempt to 
obtain copies of treatment 
records identified by the 
appellant. The RO should proceed 
with all reasonable follow-up 
referrals that may be indicated. 
All attempts to obtain records 
which are ultimately unsuccessful 
should be documented in the 
claims folder. All treatment 
records obtained as a result of 
this inquiry should be associated 
with the claims folder.

2.  The RO should issue appropriate 
statements of the case to the appellant 
and her representative addressing the 
waiver of overpayment and total rating 
claims for purposes of accrued benefits 
alluded to previously in this REMAND.  
See Manlincon.

3.  The RO must adjudicate the 
appellant's petition for service 
connection for 1) fatigue, loss of 
energy, lack of zest due to undiagnosed 
illness; 2) a skin rash due to 
undiagnosed illness; 3) headaches and 
memory loss due to undiagnosed illness; 
4) Hepatitis C; and 5) multiple myeloma, 
for purposes of accrued benefits.  The RO 
must notify the appellant and her 
representative of the disposition of the 
claim as required by law and regulation.

4.  After undertaking any additional 
necessary development, the RO should then 
readjudicate the issue of service 
connection for the cause of the veteran's 
death and entitlement to Dependents' 
Educational Assistance under 38 U.S.C., 
Chapter 35.  Such readjudication must 
include consideration of all evidence 
received since the RO's November 2002 
statement of the case.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



